DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of objection and rejection under 35 U.S.C. 103 are necessitated by the amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 4-5 designate part 35 as the graphene-based channel ([0038] line 11-12), which seems to be a substrate on which electrodes 31 and 32 are located so that a channel is formed on the substrate and between the two electrodes.  Therefore, the “graphene-based channel” in claims 1 and 16-18 must be shown and clarified or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purt (U.S. 3,765,842) in view of Shimoyama (U.S. Patent Pub. 2015/0323482).
Regarding claims 1 and 19, Purt teaches an apparatus (Col. 1, lines 1-2: a fire alarm signaling system) comprising: 
an oxidation cell (Col. 8, lines 50-51, Fig. 9: measuring chamber 66) comprising an electrochemical cell (Col. 8, line 50: a fuel cell), the electrochemical cell comprising,
an anode (Fig. 9: anode 63) configured to oxidize carbon monoxide (Col. 8, lines 51-52: the CO containing sample gas is oxidized on an anode 63) to produce carbon dioxide (Col. 6, line 60: Formula (2)),
a cathode (Fig. 9: cathode 64), 
an electrical path between the anode and the cathode (Col. 8, lines 56-57: when CO is present, current will be supplied from the cell 66, meaning an electrical path occurs between the anode 63 and the cathode 64), and 

a sensor (Fig. 1; Col. 4, line 12: CO detector 10; Col. 5, lines 47: various CO detectors include embodiments of Fig. 3-9) configured to detect the carbon monoxide (CO detector detecting CO) from the carbon dioxide (Col. 7, lines 12-14: the end product itself, that is, the CO2 itself can be detected; lines 19-20: the reactor and analyzer 49 is utilized for the determination of CO2) produced by the oxidation cell (Col. 7, lines 12-13: the end product CO2 converted from CO inside the oxidation cartridge 48), 

    PNG
    media_image1.png
    775
    655
    media_image1.png
    Greyscale

wherein the carbon dioxide oxidized from the carbon monoxide only from the carbon monoxide (Col. 7, lines 16-18: a heated oxidation cartridge 48 that contains an oxidation substance as a catalyst; Fig. 6: as annotated, CO is oxidized from CO into 2 inside the oxidation cartridge 48; corresponding to Fig. 9: CO flowing into the fuel cell and being oxidized to CO2 at the anode) from an atmospheric environment immediately adjacent to the oxidation cell (Fig. 6: as annotated, CO flowing out of CO2 filter is from air to be tested and the CO is immediately adjacent to and in direct contact with the oxidation cartridge 48 that is deemed to be the oxidation cell).

    PNG
    media_image2.png
    350
    664
    media_image2.png
    Greyscale

The designation of “providing a proton path between the anode and the cathode separate to the electrical path” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Purt teaches an electrochemical cell including an anode, a cathode, and an electrolyte between the anode and the cathode.  Thus, during the operation of the electrochemical cell, the electrolyte is capable of providing a separate proton path from the electrical path between the anode and the cathode.

a dielectric layer between the first electrode and the second electrode, a third electrode on the dielectric layer, and a graphene-based channel in contact with the first electrode and the second electrode and the dielectric layer, the graphene-based channel separating the first electrode from the second electrode and being separated from the third electrode by the dielectric layer, and the graphene-based channel being exposed to the carbon dioxide, wherein a transconductance of the graphene-based channel is dependent upon exposure of the carbon dioxide such that the carbon dioxide is in direct contact with the graphene-based channel (claim 1) or the third electrode is a gate electrode (claim 19).
However, Shimoyama teaches a gas sensor (Fig. 1; [0031] a gas sensor 1) suitable for detection of gases such as CO2 and NH3 ([0001] lines 1-3).  The gas sensor comprising, 
a first electrode (Fig. 1; [0031] line 6: a source electrode 3), 
a second electrode (Fig. 1; [0031] line 6: a drain electrode 4), 
a dielectric layer between the first electrode and the second electrode (Fig. 3; [0041] lines 15-17: an electric double layer is formed in the ion liquid L, and the electric double layer can be a gate insulating layer; here the electric double layer is deemed to be the dielectric layer which is between the source electrode 3 and the drain electrode 4),
a third electrode (Fig. 1; [0041] line 2: the first gate electrode section 5) on the dielectric layer (Fig. 1, 3: indicating the first gate electrode section 5 is underneath the liquid L; thus the first gate electrode section 5 is deemed to be on the electric double 
a graphene-based channel (Fig. 1; [0031] lines 9-10: The flat film-like graphene 8 is provided in a channel region between the source electrode 3 and the drain electrode 4) in contact with the first electrode and the second electrode and the dielectric layer ([0032] lines 3-6: One end side of the graphene 8 is electrically connected to the end of the source electrode 3. The other end side of the graphene 8 is electrically connected to the ended of the drain electrode 4; Fig. 1: indicating the graphene 8 in contact with the source electrode 3, the drain electrode 4, and the electric double layer in the liquid L), the graphene-based channel separating the first electrode from the second electrode (Fig. 1: showing the channel region separating the source electrode 3 and the drain electrode 4) and being separated from the third electrode by the dielectric layer (Fig. 1, 3: indicating the graphene 8 is separated from the first gate electrode section 5 by the electric double layer in the liquid L), and the graphene-based channel being exposed to the carbon dioxide (Fig. 1: showing an ion liquid L covering the entire graphene 8; [0035] lines 11-12: the ion liquid L functioning as a gas absorbent; [0036] lines 1-2, 10: when the gas sensor 1 capable of detecting CO2, the ion liquid L is capable of absorbing CO2, and thus graphene 8 is exposed to the absorbed CO2 by the ion liquid L),
wherein a transconductance of the graphene-based channel ([0057] lines 1-3: the source-drain current Isd flowing from the source electrode 3 to the drain electrode 4 through the graphene 8; thus the source-drain current is due to the transconductance of the graphene-based channel) is dependent upon exposure of the carbon dioxide such 2 must be in direct contact with the graphene 8 for measurement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt by utilizing the graphene-based sensor to detect carbon dioxide as taught by Shimoyama because the graphene-based sensor has improved detection sensitivity of the gas more than in the conventional gas sensors ([0009] lines 5-7).  Further, the combined device of Purt and Shimoyama would necessarily result in the carbon dioxide is oxidized only from the carbon monoxide from an atmospheric environment immediately adjacent to the oxidation cell (Purt, Fig. 6: indicating the CO2 entering the reactor and analyzer is oxidized from the CO in the oxidation cartridge 48; the CO is from the atmospheric environment through the CO2 filter 50; and the atmospheric environment is immediately adjacent to the oxidation cartridge 50).

Regarding claim 3, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt does not explicitly disclose the graphene-based sensor comprises graphene composite.
However, Shimoyama teaches the graphene-based sensor (Fig. 1; [0031] a gas sensor 1) comprises graphene composite (Fig. 1; [0031] line 9: flat film-like graphene 8).


Regarding claim 5, Purt teaches the apparatus further comprising a filter (Fig. 6; Col. 7, line 16: CO2 filter 50) configured to differentially transfer atmospheric carbon monoxide and atmospheric carbon dioxide (Col. 7, lines 15-18: air to be tested is applied over the CO2 filter 50 into a heated oxidation cartridge 48 for CO being converted into CO2 over the oxidation substance as a catalyst for subsequent CO2 measurement, thus the CO2 filter 50 having differentially transfer of atmospheric carbon monoxide and atmospheric carbon dioxide).

Regarding claim 7, Purt teaches the apparatus is configured to inhibit atmospheric carbon monoxide from reaching the sensor (Fig. 6; Col. 7, lines 12-13: when CO is converted to CO2, the end product itself, that is, the CO2 itself can be detected; lines 19-20: the reactor and analyzer 49 is utilized for the determination of CO2, thus the atmospheric CO is inhibited from reaching the sensor).

Regarding claim 16, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt does not explicitly disclose the apparatus further comprising 
However, Shimoyama teaches the gas sensor comprising circuitry (Fig. 2; [0040] lines 1-3: The gas sensor 1 is configured such that a source-drain current Isd is supplied from the source electrode 3 to the drain electrode 4 by a power supply 11; thus the gas sensor must have a circuitry), connected to the first electrode and the second electrode (Fig. 2: showing the source electrode 3 and the drain electrode 4 are connected to the power supply 11) and configured to measure a change in the transconductance of the graphene-based channel (Fig. 2; [0044] lines 1-2: measuring a change in the source-drain current; [0057] lines 1-3: the source-drain current Isd flowing from the source electrode 3 to the drain electrode 4 through the graphene 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt by incorporating a circuitry connecting the source and drain electrodes and measuring the source-drain current as taught by Shimoyama because the circuitry enables the current measurement for detecting the target gas.

Regarding claim 17, Purt teaches an apparatus (Col. 1, lines 1-2: a fire alarm signaling system) comprising:
an oxidation cell (Col. 8, lines 50-51: measuring chamber 66) comprising an electrochemical cell (Col. 8, line 50: a fuel cell), the electrochemical cell comprising,

a cathode (Fig. 9: cathode 64), 
an electrical path between the anode and the cathode (Col. 8, lines 56-57: when CO is present, current will be supplied from the cell 66, meaning an electrical path occurs between the anode 63 and the cathode 64), and 
an electrolyte (Fig. 9: the electrolyte 65); and
a sensor (Fig. 1; Col. 4, line 12: CO detector 10; Col. 5, lines 47: various CO detectors include embodiments of Fig. 3-9) configured to detect the carbon monoxide (CO detector detecting CO) from the carbon dioxide (Col. 7, lines 12-14: the end product itself, that is, the CO2 itself can be detected; lines 19-20: the reactor and analyzer 49 is utilized for the determination of CO2) produced by the oxidation cell (Col. 7, lines 12-13: the end product CO2 converted from CO inside the oxidation cartridge 48), 
wherein the carbon dioxide oxidized from the carbon monoxide only from the carbon monoxide (Col. 7, lines 16-18: a heated oxidation cartridge 48 that contains an oxidation substance as a catalyst; Fig. 6: as annotated, CO is oxidized from CO into CO2 inside the oxidation cartridge 48; corresponding to Fig. 9: CO flowing into the fuel cell and being oxidized to CO2 at the anode) from an atmospheric environment immediately adjacent to the anode such that the carbon monoxide is in direct contact with the anode (Fig. 6, 9: here the measuring chamber 66 in Fig. 9 is corresponding to 
The designation of “providing a proton path between the anode and the cathode separate to the electrical path” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Purt teaches an electrochemical cell including an anode, a cathode, and an electrolyte between the anode and the cathode.  Thus, during the operation of the electrochemical cell, the electrolyte is capable of providing a separate proton path from the electrical path between the anode and the cathode.

Purt does not explicitly disclose the sensor comprising, a first electrode, a second electrode, a dielectric layer between the first electrode and the second electrode, a third electrode on the dielectric layer, and a graphene-based channel in contact with the first electrode and the second electrode and the dielectric layer, the graphene-based channel separating the first electrode from the second electrode and being separated from the third electrode by the dielectric layer, and the graphene-based channel being exposed to the carbon dioxide, wherein a transconductance of the graphene-based channel is dependent upon exposure of the carbon dioxide such that the carbon dioxide is in direct contact with the anode.
2 and NH3 ([0001] lines 1-3).  The gas sensor comprising, 
a first electrode (Fig. 1; [0031] line 6: a source electrode 3), 
a second electrode (Fig. 1; [0031] line 6: a drain electrode 4), 
a dielectric layer between the first electrode and the second electrode (Fig. 3; [0041] lines 15-17: an electric double layer is formed in the ion liquid L, and the electric double layer can be a gate insulating layer; here the electric double layer is deemed to be the dielectric layer which is between the source electrode 3 and the drain electrode 4),
a third electrode (Fig. 1; [0041] line 2: the first gate electrode section 5) on the dielectric layer (Fig. 1, 3: indicating the first gate electrode section 5 is underneath the liquid L; thus the first gate electrode section 5 is deemed to be on the electric double layer of the liquid L because the limitation “on” depends on the orientation of the gas sensor), and 
a graphene-based channel (Fig. 1; [0031] lines 9-10: The flat film-like graphene 8 is provided in a channel region between the source electrode 3 and the drain electrode 4) in contact with the first electrode and the second electrode and the dielectric layer ([0032] lines 3-6: One end side of the graphene 8 is electrically connected to the end of the source electrode 3. The other end side of the graphene 8 is electrically connected to the ended of the drain electrode 4; Fig. 1: indicating the graphene 8 in contact with the source electrode 3, the drain electrode 4, and the electric double layer in the liquid L), the graphene-based channel separating the first electrode from the second electrode 2, the ion liquid L is capable of absorbing CO2, and thus graphene 8 is exposed to the absorbed CO2 by the ion liquid L),
wherein a transconductance of the graphene-based channel ([0057] lines 1-3: the source-drain current Isd flowing from the source electrode 3 to the drain electrode 4 through the graphene 8; thus the source-drain current is due to the transconductance of the graphene-based channel) is dependent upon exposure of the carbon dioxide ([0007] lines 8-10: detecting the gas on the basis of a change in a source-drain current caused in the carbon structural body, i.e. the graphene 8, by absorption of the gas via the gas absorbent; thus the source-drain current is dependent on the exposure to carbon dioxide in the graphene-based channel when measuring CO2) such that the carbon monoxide is in direct contact with the anode (Fig. 9: indicating the carbon monoxide must be in direct contact with the anode 63 for oxidization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt by utilizing the graphene-based sensor to detect carbon dioxide as taught by Shimoyama because the graphene-based sensor has improved detection sensitivity of the gas more than in the 2 entering the reactor and analyzer is oxidized from the CO in the oxidation cartridge 48, and the CO is from the atmospheric environment and is immediately adjacent to the anode 63 of the oxidation cartridge 50).

Regarding claim 18, Purt teaches an apparatus (Col. 1, lines 1-2: a fire alarm signaling system) comprising:
an oxidation cell (Col. 8, lines 50-51: measuring chamber 66) comprising an electrochemical cell (Col. 8, line 50: a fuel cell), the electrochemical cell comprising,
an anode (Fig. 9: anode 63) configured to oxidize carbon monoxide (Col. 8, lines 51-52: the CO containing sample gas is oxidized on an anode 63) to produce carbon dioxide (Col. 6, line 60: Formula (2)),
a cathode (Fig. 9: cathode 64), 
an electrical path between the anode and the cathode (Col. 8, lines 56-57: when CO is present, current will be supplied from the cell 66, meaning an electrical path occurs between the anode 63 and the cathode 64), and 
an electrolyte (Fig. 9: the electrolyte 65); and
a sensor (Fig. 1; Col. 4, line 12: CO detector 10; Col. 5, lines 47: various CO detectors include embodiments of Fig. 3-9) configured to detect the carbon monoxide (CO detector detecting CO) from the carbon dioxide (Col. 7, lines 12-14: the end product itself, that is, the CO2 itself can be detected; lines 19-20: the reactor and 2) produced by the oxidation cell (Col. 7, lines 12-13: the end product CO2 converted from CO inside the oxidation cartridge 48),
wherein the carbon dioxide oxidized from the carbon monoxide only from the carbon monoxide (Col. 7, lines 16-18: a heated oxidation cartridge 48 that contains an oxidation substance as a catalyst; Fig. 6: as annotated, CO is oxidized from CO into CO2 inside the oxidation cartridge 48; corresponding to Fig. 9: CO flowing into the fuel cell and being oxidized to CO2 at the anode), the carbon monoxide being from an atmospheric environment immediately adjacent to and in direct contact with the oxidation cell (Fig. 6: as annotated, CO flowing out of CO2 filter is from air to be tested and the CO is immediately adjacent to and in direct contact with the oxidation cartridge 48 that is deemed to be the oxidation cell).  
The designation of “providing a proton path between the anode and the cathode separate to the electrical path” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Purt teaches an electrochemical cell including an anode, a cathode, and an electrolyte between the anode and the cathode.  Thus, during the operation of the electrochemical cell, the electrolyte is capable of providing a separate proton path from the electrical path between the anode and the cathode.

Purt does not explicitly disclose the sensor comprising, a first electrode, a second electrode, a dielectric layer between the first electrode and the second electrode, a third electrode on the dielectric layer, and a graphene-based channel in contact with the first electrode and the second electrode and the dielectric layer, the graphene-based channel separating the first electrode from the second electrode and being separated from the third electrode by the dielectric layer, and the graphene-based channel being exposed to the carbon dioxide, wherein a transconductance of the graphene-based channel is dependent upon exposure of the carbon dioxide on the graphene channel.
However, Shimoyama teaches a gas sensor (Fig. 1; [0031] a gas sensor 1) suitable for detection of gases such as CO2 and NH3 ([0001] lines 1-3).  The gas sensor comprising,
a first electrode (Fig. 1; [0031] line 6: a source electrode 3), 
a second electrode (Fig. 1; [0031] line 6: a drain electrode 4), 
a dielectric layer between the first electrode and the second electrode (Fig. 3; [0041] lines 15-17: an electric double layer is formed in the ion liquid L, and the electric double layer can be a gate insulating layer; here the electric double layer is deemed to be the dielectric layer which is between the source electrode 3 and the drain electrode 4),
a third electrode (Fig. 1; [0041] line 2: the first gate electrode section 5) on the dielectric layer (Fig. 1, 3: indicating the first gate electrode section 5 is underneath the liquid L; thus the first gate electrode section 5 is deemed to be on the electric double 
a graphene-based channel (Fig. 1; [0031] lines 9-10: The flat film-like graphene 8 is provided in a channel region between the source electrode 3 and the drain electrode 4) in contact with the first electrode and the second electrode and the dielectric layer ([0032] lines 3-6: One end side of the graphene 8 is electrically connected to the end of the source electrode 3. The other end side of the graphene 8 is electrically connected to the ended of the drain electrode 4; Fig. 1: indicating the graphene 8 in contact with the source electrode 3, the drain electrode 4, and the electric double layer in the liquid L), the graphene-based channel separating the first electrode from the second electrode (Fig. 1: showing the channel region separating the source electrode 3 and the drain electrode 4) and being separated from the third electrode by the dielectric layer (Fig. 1, 3: indicating the graphene 8 is separated from the first gate electrode section 5 by the electric double layer in the liquid L), and the graphene-based channel being exposed to the carbon dioxide (Fig. 1: showing an ion liquid L covering the entire graphene 8; [0035] lines 11-12: the ion liquid L functioning as a gas absorbent; [0036] lines 1-2, 10: when the gas sensor 1 capable of detecting CO2, the ion liquid L is capable of absorbing CO2, and thus graphene 8 is exposed to the absorbed CO2 by the ion liquid L),
wherein a transconductance of the graphene-based channel ([0057] lines 1-3: the source-drain current Isd flowing from the source electrode 3 to the drain electrode 4 through the graphene 8; thus the source-drain current is due to the transconductance of the graphene-based channel) is dependent upon exposure of the carbon dioxide on the 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt by utilizing the graphene-based sensor to detect carbon dioxide as taught by Shimoyama because the graphene-based sensor has improved detection sensitivity of the gas more than in the conventional gas sensors ([0009] lines 5-7).

Regarding claim 20, the designation “wherein a sensitivity of the sensor is controlled by applying a voltage to the gate electrode” is deemed to be functional limitations in apparatus claims with regard to the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined apparatus of Purt and Shimoyama has all presently claimed structural limitations, and Shimoyama explicitly teaches the gas sensor is configured such that a gate voltage is applied to the silicon back gate ([0002] last two lines).  Thus, the combined apparatus of Purt and Shimoyama has the ability to perform in the claimed . 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purt in view of Shimoyama, and further in view of Chang (U.S. Patent Pub. 2007/0048181).
Regarding claim 6, Purt and Shimoyama disclose all limitations of claim 5 as applied to claim 5.  Purt and Shimoyama do not explicitly disclose the filter comprises a gas permeable membrane.
However, Chang teaches a nanosensor for the measurement of CO2 ([0015] lines 6-7).  The sensor device 22 (Fig. 8) includes a plenum 14 mounted adjacent chip package 10, having a pore 15 communication with sensor opening 12 (Fig. 8, [0131] lines 1-3).  Plenum 14 has a gas-permeable membrane 16 mounted so as to communicate between plenum 14 and the adjacent external environment (Fig. 8; [0131] lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt and Shimoyama by incorporating a gas-permeable membrane as the filter as taught by Chang because the gas-permeable membrane permits the diffusion of at least an analyte of interest, in this example carbon dioxide ([0131] lines 7-8).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purt in view of Shimoyama, and further in view of Kring (U.S. 3,852,169).

However, Kring teaches an electrochemical cell for measuring the concentration of carbon monoxide which is oxidized into CO2 on an anode.  The electrochemical cell includes a first electrode (i.e. the anode) capable of effecting electrochemical oxidation of carbon monoxide to carbon dioxide in the presence of a suitable electrolyte, e.g. aqueous acid (Col. 2, lines 29-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Purt and Shimoyama by utilizing an electrochemical cell with an acidic electrolyte in the electrochemical cell as taught by Kring because aqueous acid electrolytes are preferred if the electrochemical cell is to be operated for prolonged periods at elevated temperatures (Kring, Col. 5, lines 16-20)

Regarding claim 10, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt and Shimoyama do not explicitly disclose the electrolyte is a polymer electrolyte.
However, Kring teaches the electrolyte is a polymer electrolyte (Col. 5, lines 21-25: the electrolyte may be a matrix that is able to sorb or retain liquid electrolyte by means of capillary forces in the interconnecting pores of a fibrous inorganic or polymeric organic core; Col. 5, lines 66-67: fluorocarbon polymers).


Regarding claim 11, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt and Shimoyama do not explicitly disclose the anode comprises platinum as a catalyst.
However, Kring teaches the anode comprises platinum as a catalyst (Col. 8, lines 65-66: the anode contains a preferred platinum catalyst).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode of Purt and Shimoyama by utilizing platinum as a catalyst as taught by Kring because the platinum catalyst is a highly efficient catalyst that can be used when the flow rate to the cathode side is low and the CO concentration is low (Col. 9, lines 7-11).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purt in view of Shimoyama, and further in view of Barendsz (U.S. 4,644,333).
Regarding claim 14, Purt and Shimoyama disclose all limitations of claim 1 as applied to claim 1.  Purt further discloses the apparatus further comprising a reference sensor (Fig. 8; Col. 8, line 26: a reference cell 57) configured to detect carbon dioxide and a filter (Col. 3, lines 58-60: depending on the type of CO detector utilized, it is 
Purt and Shimoyama do not explicitly disclose the reference sensor provides a reference signal and the sensor configured to detect carbon dioxide produced by the oxidation ceil provides a sensor signal.
However, Barendsz teaches a gas sensor comprising two gas-sensitive semiconductors electrically coupled with a signal processing unit (Col. 2, lines 25-30).  The signal processing unit receives a first electric signal and a second electric signal which are respectively indicative of the electric resistance of the first and the second gas sensitive semi-conductors (Col. 2, lines 30-33).  Thus, Barendsz teaches the reference sensor (Fig. 1; Col. 4, lines 1-3: a second gas-sensitive semiconductor 8 functioning as a reference device) provides a reference signal (Col. 4, lines 55-57: electric signal delivered by the reference device) and the sensor (Fig. 1; Col. 3, lines 65-66: a first gas-sensitive semiconductor 6 functioning as a measuring device) configured to detect carbon dioxide (Col. 3, lines 50-52: use for highly volatile gases such as CO2 and CO) produced by the oxidation ceil provides a sensor signal (Col. 4, lines 55-56: electric signal delivered by the measuring device).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-7, 9-11, 14, and 16-18 have been fully considered.
Applicant argues Shimoyama does not teach a sensor having “a dielectric layer between the first electrode and the second electrode, and a third electrode on the dielectric layer” (page 12 para. 2, lines 1-3).  This argument is unpersuasive because Shimoyama teaches an electric double layer is formed in the ion liquid L, and the electric double layer can be a gate insulating layer (Fig. 3; [0041] lines 15-17).  Here, the electric double layer is between the first and second electrodes, and also on the gate electrode 5 or 6 for being the gate insulating layer.  In terms of Fig. 4 of the instant application, Applicant seems to designate the part 35 as a channel.  However, the part 35 is more like a substrate than a channel, and the channel is formed on the substrate and between the two separate electrodes, i.e., the source electrode and the drain electrode (Also see Haque, Fig. 1: substrate 102, source electrode 103, drain electrode 104, metal or semiconductor channel 101, such as p-type silicon).
Conclusion
The prior art made of record and no relied upon is considered pertinent to applicant' s disclosure.
Haque (U.S. 2018/0024092) teaches a field-effect device ([0003] line 2) having a channel member comprising graphene ([[0023] lines 1-2) includes a substrate 102 on which source electrode 103 and drain electrode 104 are located and form a channel 101 (Fig. 1; [0055] lines 2-5).  The conductance of the channel 101 between the source 103 and drain 104 electrodes is switched on and off by a third electrode (the gate electrode 106) capacitively coupled through a thin dielectric layer 107 (Fig. 1; [0055] lines 8-11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                              

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795